Citation Nr: 1544579	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-21 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran served on active duty from August 1963 to August 1967.

The instant matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.


FINDINGS OF FACT

1.  By a January 2006 rating decision, the RO denied a claim of service connection for diabetes mellitus; the Veteran did not appeal after receiving notice in February 2006.
 
2.  Evidence received since the RO's January 2006 decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the diabetes mellitus claim; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for diabetes mellitus is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).
 
2.  New and material evidence sufficient to reopen a previously denied claim of service connection for diabetes mellitus has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473(2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. Id. at 9-10.

The Veteran's petition to reopen was received in August 2010.  In September 2010, the RO sent to the Veteran a letter notifying him that his claim of service connection for diabetes mellitus was previously denied because the evidence failed to show that he had served in-country in Vietnam.  He was informed that he needed to submit new and material evidence and was advised of the definition of such. Specifically, he was informed that he should submit evidence showing that he had served in Vietnam as defined by regulation or how he was otherwise exposed to herbicides.  The Veteran was further advised of VA's duty to assist and of his responsibilities in the adjudication of his claim.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.

The Veteran has not disputed the contents of the VCAA notice letter in this case.  Further, the Board finds that the September 2010 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained. The evidence includes his service treatment records (STRs), VA treatment records, and lay statements.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence. 

The Veteran was not afforded a VA examination in connection with his petition to reopen.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  In this regard, the Board has considered whether the evidence presented is sufficient to trigger VA's duty to provide the Veteran with a medical examination, but finds that it is not.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Notably, while the evidence shows that the Veteran has a current diagnosis of diabetes mellitus, there is no evidence to suggest that the Veteran was indeed exposed to herbicides in service or that his diabetes is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (duty to provide medical examination is triggered by evidence a current disability; an event, injury, or disease that occurred in service; and an indication that the disability may be associated with the veteran's service). 

As explained below, the Veteran believes that he was exposed to Agent Orange in service as his ship was stationed in the Gulf of Tonkin.  He has not provided sufficient evidence of exposure.  As such, the Board finds that the evidence submitted since the February 2006 RO decision does not trigger VA's duty to provide a medical examination.  Accordingly, as new and material evidence has not been submitted and the Veteran's claim of service connection for diabetes mellitus has not been reopened; therefore, an examination is not required.  Therefore, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

The Veteran originally filed a claim for service connection for diabetes mellitus in November 2004.  In January 2006, the RO denied that claim based on a lack of evidence either directly linking the Veteran's diabetes mellitus to service or showing that he had been exposed to herbicides in service.  The RO specifically determined that the Veteran's service treatment and personnel records failed to provide any evidence that the Veteran had served "in country" in Vietnam.  The Veteran did not file a notice of disagreement (NOD) as to that decision and the January 2006 RO decision therefore became final. See 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

As a result of the finality of the January 2006 RO decision, a claim of service connection for diabetes mellitus may now be considered on the merits only if new and material evidence has been received since the time of the last final denial. 38 U.S.C.A. § 5108  (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2014).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required, nor permitted. Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record. If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material. 

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade, 24 Vet. App. at 117.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement. See id. at 118, 124 (Lance, J. concurring). 

In this case, the evidence of record at the time of the January 2006 RO decision included the following: service treatment records (STRs), which contained no evidence of complaints or treatment related to diabetes in service; service personnel records showing service aboard the USS Constellation throughout his service including off the coast of Vietnam at various times; with a Navy Commendation Ribbon awarded for participation operations in the Gulf of Tonkin in August 1964, and the Vietnam Campaign Medal with Device authorized for service between June 1966 and November 1966 aboard this ship.   VA treatment records previously before the RO showed diabetes diagnosed in November 2004 after lab results in September 2004 and October 2004 disclosed high blood glucose levels.   

Since the January 2006 RO decision, the evidence that has been added to the record includes: VA treatment records showing continued treatment for diabetes, but with none of the evidence linking the diabetes to active service.  Also received after January 2006 are lay statements from the Veteran in which he alleges that he essentially should be awarded presumptive service connection for Agent-Orange-related diabetes based on his service in the Gulf of Tonkin aboard the U.S.S. Constellation.  In support of this, he presented an argument in his March 2011 NOD that a fellow Veteran who served aboard the U.S.S. Constellation with him had his case recently remanded by the Court for further development of his claim based on Agent Orange exposure.  He also submitted a copy of an October 2006 memorandum decision of the court, which vacated a Board decision pertaining to the fellow Veteran and remanded the issue of entitlement to service connection for diabetes based on herbicide exposure for further development.  The factual background discussed in this decision is noted to differ from the Veteran's in that it involved an allegation of having gone to the mainland of Vietnam in order to catch an emergency flight stateside.  This memorandum decision contained a statement that it was not to be used as precedent.  

A September 2010 printout of an April 2003 PIES response by the NPRC to a request for information regarding the Veteran's claim of herbicide exposure contained a statement that dates furnished in which the Veteran was aboard the U.S.S. Constellation in the official waters of Vietnam lacked enough information to make a definitive statement regarding in-country service in Vietnam.  In December 2010, the VA issued a Formal Finding of lack of Information to corroborate service in the Republic of Vietnam associated with a claim for service connection for disability associated with herbicide exposure.  This outlined efforts to confirm herbicide exposure and noted that the Veteran provided no proof of having served in-country in Vietnam, or of any other source of exposure.  The negative PIES response was also noted.  

Upon review, the Board finds that the evidence submitted since the January 2006 RO decision does not constitute new and material evidence. Although the evidence is new because it was not previously before VA decision makers, it is either cumulative of evidence of record before the RO in January 2006, or does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim.  The evidence before the RO in January2006 showed that the Veteran was stationed aboard the U.S.S. Constellation and contained his assertion that his diabetes mellitus was related to his alleged exposure to Agent Orange as a result of that service.  As noted above, the RO determined that the evidence before it in January 2006 failed to show that the Veteran had served "in country" in Vietnam or had actual exposure to herbicides through other means. 

With regard to the Veteran's lay statements, he has not provided any statements that allege in-country service in Vietnam or of other exposure to herbicides.  Rather his lay statements appear to rest on the premise that service on the U.S.S. Constellation in the offshore waters of Vietnam itself triggers the presumption of herbicide exposure.  The Veteran is presumed credible in his narratives.  Justus, supra. However, the presumption of credibility afforded to evidence for the purpose of reopening does not transform mere speculation about whether such offshore service resulted in exposure.  Speculation is not fact, as far as the presumption is concerned.

Moreover, to the extent the Veteran implies that such offshore service involved exposure to Agent Orange, the Board finds that he is not competent to make such an inference. 38 C.F.R. § 3.159(b)  (competent lay evidence means evidence that does not require specialized education, training, or experience).  For the Veteran to be competent to infer Agent Orange exposure, the evidence must show that he had some specialized knowledge about tactical herbicides or received information from someone who did. Service records do not in any way suggest that he had such education, training, or experience, and he does not assert that he did.  Thus, the Board need not address his credibility as he is not competent to infer herbicide exposure from unknown substances. Justus, supra.  His current narratives are simply not sufficient to constitute new and material evidence as they do not substantiate his exposure to Agent Orange. 

Again the Veteran has not alleged having gone ashore, nor has he alleged that his ship ever conducted "brown water" operations during the time he was stationed upon it.  The Board notes that the U.S.S. Constellation, an aircraft carrier is not among the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.

The Board notes that in Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Feb. 25, 2015), the Court found that VA's definition of inland waterways was irrational, although the Court acknowledged that VA retains its discretionary authority to define the scope of the presumption.  The Court vacated the Board's decision in that case for VA to reevaluate its definition of inland waterways as it applies to Da Nang Harbor.  In this case, nothing in the record suggests that the Veteran's vessel was stationed in Da Nang harbor.  Instead, the vessel was in the Gulf of Tonkin, which is clearly not an inland waterway.  These reports essentially preclude any finding that the Veteran had qualifying service for a presumption of herbicide exposure. 38 C.F.R. § 3.307(a)(6)(iii).

In sum, the Veteran does not claim and the record does not suggest that diabetes mellitus had its clinical onset in service or within the first post service year.  His claim is that presumptive service connection should be granted based on his herbicide exposure.  The new evidence is cumulative of previously submitted evidence or does not relate to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus.  It does not suggest that the Veteran was exposed to herbicides in service, that he served in Vietnam, as defined by regulation, that he served in an inland waterway, or that his diabetes is otherwise related to service.  It does not raise a reasonable possibility of substantiating the claim, nor trigger VA's duty to assist.  Accordingly, the Board finds that new and material evidence has not been submitted.  The petition to reopen the claim of service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen a claim of service connection for diabetes mellitus has not been received, the claim to reopen is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


